Citation Nr: 0728911	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-38 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Whether reduction of the veteran's disability 
compensation benefits to one-half of the 10 percent rate-
effective from March 21, 1989, to May 17, 1989; from December 
1, 1990, to February 4, 1991; and from September 25, 1996, to 
April 15, 2002-due to incarceration, was proper under the 
provisions of 38 U.S.C.A. § 5313 (West 2002).  

2.  Entitlement to a disability rating in excess of 10 
percent for post-operative medial meniscectomy of the left 
knee with synovitis.  


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from June 1976 to April 
1981.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision of the RO that 
determined that a reduction of the veteran's disability 
compensation benefits to one-half of the 10 percent rate, due 
to incarceration, was proper.

These matters also come to the Board on appeal from a 
February 2005 decision of the RO that denied a disability 
rating in excess of 10 percent for service-connected post-
operative medial meniscectomy of the left knee with 
synovitis.

The veteran timely appealed each of these decisions.  He 
failed to appear for a hearing before a Veterans Law Judge at 
the RO that was scheduled for July 26, 2007.

The issue of a disability rating in excess of 10 percent for 
post-operative medial meniscectomy of the left knee with 
synovitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran was incarcerated for at least sixty days in a 
state prison system for conviction of felonies from January 
20, 1989, to May 18, 1989; from October 2, 1990, to 
February 5, 1991; and from July 26, 1996, to April 16, 2002.




CONCLUSION OF LAW

Each of the reductions of the veteran's disability 
compensation benefits to one-half of the 10 percent rate-
effective from March 21, 1989, to May 17, 1989, from 
December 1, 1990, to February 4, 1991, and from September 25, 
1996, to April 15, 2002-due to incarceration for felony 
convictions, was proper.  38 U.S.C.A. §§ 5107, 5313 (West 
2002); 38 C.F.R. §§ 3.103, 3.665 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The issue in this case does not arise from the receipt of a 
"substantially complete application" from the veteran under 
38 U.S.C.A. § 5103(a), but rather, arises by action of law 
under 38 U.S.C.A. § 5313, which requires a reduction of 
benefits for certain incarcerated veterans.  

Specifically, 38 C.F.R. § 3.665(a) requires VA to notify the 
veteran that his benefits are subject to reduction due to his 
incarceration, of the rights of the veteran's dependents to 
an apportionment while the veteran is incarcerated, and the 
conditions under which payments to the veteran may be resumed 
upon release from incarceration.  VA letters issued in August 
2002 and November 2002 clearly provided this information.

There is no outstanding evidence, and this case does not turn 
on a medical question for which an opinion would be 
necessary.

More importantly, the law, and not the facts, is dispositive 
of the claim of whether reduction of the veteran's disability 
compensation benefits to one-half of the 10 percent rate, due 
to incarceration, was proper.  Hence, the duties to notify 
and assist imposed by the VCAA are not applicable to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

No award of compensation shall be reduced or otherwise 
adversely affected unless the beneficiary has been notified 
of such adverse action and has been provided a period of 60 
days in which to submit evidence for the purpose of showing 
that the adverse action should not be taken.  38 C.F.R. 
§§ 3.103(b)(2), 3.105(h) (2006).

In August 2002 and in November 2002, the RO informed the 
veteran of a proposal to reduce his disability compensation 
benefits due to his incarceration.  He was informed that he 
had 60 days in which to submit evidence or contentions 
regarding this matter.  These letters also provided the 
veteran with a VA form that informed him of his appellate 
rights, to include a hearing before VA.  Based on this 
evidence, VA has met the requirements for notification under 
38 C.F.R. §§ 3.103, 3.105(h).

The provisions of 38 U.S.C.A. § 5313 and the implementing 
regulation, 38 C.F.R. § 3.665, create a limitation on payment 
of compensation to persons incarcerated for conviction of a 
felony.  The law provides, in relevant part, that any person 
entitled to compensation benefits who is incarcerated in a 
local, state, or Federal penal institution for a period in 
excess of sixty days for conviction of a felony shall not be 
paid such compensation for the period beginning on the sixty-
first day of such incarceration and ending on the day such 
incarceration ends.  In the case of a veteran with a service-
connected disability rated less than 20 percent disabling, 
the veteran shall be paid an amount that is one-half the rate 
under 38 U.S.C. § 1114(a), which is one-half of the 10 
percent rate.

The Board notes that 38 C.F.R. § 3.665 was amended in part 
during this appeal.  68 Fed. Reg. 34,542 (June 10, 2003).  
However, the amendments concern reduction of benefits for 
"fugitive" felons, and are inapplicable to the 
incarceration periods in this appeal.

VA obtained information in August 2002 from the Florida 
Department of Corrections that the veteran had been 
incarcerated on four occasions.  On the first occasion, the 
veteran was incarcerated on January 20, 1989, and was 
released on May 18, 1989.  On the second occasion, he was 
incarcerated on October 2, 1990, and was released on 
February 5, 1991.  On the third occasion, the veteran was 
incarcerated for less than sixty days-from November 30, 
1992, to December 18, 1992.  On the fourth occasion, the 
veteran was incarcerated on July 26, 1996, and was released 
on April 16, 2002.  The veteran does not dispute that he was 
incarcerated on these occasions.  Nor does he contend, and 
there is no evidence to show that, any of the convictions was 
overturned.  

The veteran does not dispute that his circumstances met the 
criteria set by 38 U.S.C.A. § 5313 for application of the 
requirement of reduction of his disability compensation 
benefits on three of the four occasions noted above.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are inapplicable, since the facts are not in 
controversy.

The veteran has not disputed that he was convicted of 
felonies, and that each of the convictions on three of the 
four occasions noted above, caused him to be incarcerated for 
at least sixty days, beginning on January 20, 1989; on 
October 2, 1990; and on July 26, 1996.  His compensation 
benefits were reduced on the 61st day for each of these 
incarcerations-i.e., on March 21, 1989, on December 1, 1990, 
and on September 25, 1996, respectively.

The law is dispositive, and VA is not authorized to disregard 
the statute.  VA may not continue to pay the veteran benefits 
in excess of one-half of the 10 percent rate for each of the 
three occasions of incarceration noted above.  Hence, each of 
the reductions in the veteran's compensation benefits to one-
half of the 10 percent rate, based on his incarcerations for 
felonies, was proper; and the veteran's appeal for benefits 
in excess of one-half of the 10 percent rate for each of 
these incarcerations, beginning with the 61st day, must be 
denied.


ORDER

As each of the reductions of the veteran's disability 
compensation benefits to one-half of the 10 percent rate, due 
to incarceration-effective March 21, 1989, to May 17, 1989; 
December 1, 1990, to February 4, 1991; and September 25, 
1996, to April 15, 2002-was proper, the appeal is denied. 


REMAND

Post-Operative Medial Meniscectomy of the Left Knee with 
Synovitis 

The veteran contends that his service-connected post-
operative medial meniscectomy of the left knee with synovitis 
is more severe than currently rated, and warrants an 
increased disability rating.

In January 2005, the veteran reported receiving treatment for 
his service-connected left knee disability at facilities of 
the Florida Department of Corrections in 1988, 1989, 1990, 
1995, 2003, and 2004.  The claims folder does not contain 
treatment records from any Department of Corrections' 
facilities.

VA is required to request these records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

Records show that the veteran failed to report for a VA 
examination in December 2004.  In March 2005, the veteran 
reported that he had been incarcerated and could not attend 
the medical appointment without first obtaining permission 
from the Florida Department of Corrections.  Since then, the 
veteran has described a greater level of disability.  The 
Board notes that the veteran's post-operative medial 
meniscectomy of the left knee with synovitis includes recent 
complaints of pain, swelling, instability, loss motion, 
arthritis, and impairment of the veteran's ability to walk.

Records reflect that the veteran is no longer incarcerated, 
and that he has expressed a willingness to report for VA 
examination.

Under these circumstances, the veteran should be afforded 
another VA examination where there is evidence that the 
condition has worsened since the last scheduled examination.  
See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Lastly, in correspondence received in August 2005 and 
accepted by the Board in lieu of a VA Form 9, the veteran 
requested additional time and assistance in obtaining a 
representative.  He was released from incarceration in 
December 2005 and was sent information on obtaining 
representation, but has not done so.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should ask the veteran 
to identify all sources of treatment for 
post-operative medial meniscectomy of the 
left knee with synovitis, since November 
2003; and should then take the necessary 
steps to obtain records of such 
treatment, including records from the 
Secretary of the Department of 
Corrections, Medical Files Department, 
2601 Blair Stone Road, Tallahassee, 
Florida 32399-2500.

2.  The RO or AMC should schedule the 
veteran for a VA examination, for 
evaluation of his service-connected post-
operative medial meniscectomy of the left 
knee with synovitis.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examiner designated to examine the 
veteran, and the examination report 
should note review of the claims file. 

The examiner should specify the degrees 
of flexion and extension for the left 
knee, and should note whether there is 
any additional limitation of motion due 
to pain, weakened movement, excess 
fatigability, or incoordination. This 
determination should be expressed in 
terms of degrees of additional limited 
motion.

The examiner should indicate whether 
there are X-ray findings of arthritis 
involving the left knee.
  
The examiner should also comment 
specifically on whether there is 
recurrent subluxation or lateral 
instability in the left knee, and if 
present, on its severity (mild, moderate 
or severe).

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

3.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a dated copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought on appeal remain 
denied, the RO or AMC must furnish a 
supplemental statement of the case (SSOC) 
that includes citation to all additional 
legal authority considered, before the 
claims file is returned to the Board, if 
otherwise in order.

The veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


